Per Curiam:

This was an action brought by the county attorney of Pratt county to set aside the certificate of sale issued by the county clerk of Pratt county, October 13,1884, to W. F. Pitzer, which recited a sale of school land, being section 16, township 29 south, range 14 west.
*657The sale and certificate are attacked upon the grounds that the petition asking for the sale of the land was not presented by a sufficient number of householders of the township in which the land is situate; that the persons appointed by the county superintendent to appraise the land were not at the time disinterested householders of the township; that the appraisement was not made in the manner provided by law; and that the sale was fraudulent and void because the land was not legally advertised or sold as the law requires.
The facts upon which the charges of illegality and fraud are based are not stated, nor is it alleged that the plaintiff has returned or offered to return the purchase-money received upon the contract sought to be annulled. The case therefore comes within the rulings made in The State, ex rel., v. Dennis, ante, p. 509, 18 Pac. Rep. 723; and following the decisions there made, the judgment of the district court must be affirmed.